 470DECISIONSOF NATIONALLABOR RELATIONS BOARDJG & S MetalProducts Company, Inc.andInternation-alUnion,AlliedIndustrialWorkersof America,AFL-CIOG & S MetalProductsCompany,Inc.andJohn W.ChaseG & S Metal Products Co., Inc.andInternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,Petitioner.Cases 8-CA-6349, 8-CA-6440-2,8-CA-6504,8-CA-6538, 8-CA-6572,8-CA-6577, 8-CA-6393,and 8-RC-8239July 28, 1972DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 1, 1972, Trial Examiner John F.Funke issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, as modified herein.1.We agree with the Trial Examiner that Respon-dent violated Section 8(a)(1) of the Act by interrogat-ing an employee concerning the union activity ofother employees and asking her to inform it of suchactivity.2.The Trial Examiner found and we agree thatby terminating the employment of Odessa Austin,Tina Scales, Juanita Smith, Mabel Head, ShirleyLowe, John W. Chase, and Bobbie Jean Chase forthe purpose of discouraging membership in a labororganizationRespondent violated Section 8(a)(3)and (1) of the Act. In addition, we agree with theTrialExaminer that Respondent's termination ofMarilyn McManus Fuller, Gail Smiley, Carrie Cain,Mildred Steward, Aretha Allen, Celia Steplight,Narvella Johnson, Lois Sears, Betty Graves, andMelissaMack did not constitute a violation ofSection 8(a)(3) or (1) of the Act. However, contraryto the Trial Examiner, who found that Respondentdischarged Richard Hornyak in violation of Section198NLRB No. 658(a)(3) of the Act, we find that the General Counselhas not shown by a preponderance of the evidencethat the selection of Hornyak for discharge wasdiscriminatorily motivated, and we do not adopt theTrial Examiner's findings, conclusions, and recom-mendations in this regard. Respondent contends thatHornyak was discharged because of his inefficiency.We find merit in Respondent's position.As more fully set forth by the Trial Examiner,Hornyak was hired as an assistant manager of theglue line on February 17, 1971. Hornyak engaged inpicketing on June 3, 1971, and in soliciting unionmemberships as a member of the organizing commit-tee.Thereafter, he was transferred to several jobs. Hewas first transferred to the warehouse to performutility and maintenance work; he was told that thework on the glue line was slow and that he would betransferred back to the glue line if work on the lineincreased.The record evidence indicates that, followingHornyak's transfer to a warehouse job, he was calledinto Respondent's office on July 14, 1971, where VicePresidentRoseman, and supervisors Hyde andDowbroski, informed him that he would not bereturned to his prior job on the glue line because hehad made too many mistakes. Hornyak later receiveda reprimand from Hyde about washing up early.SupervisorDowbroski also found it necessary towarn Hornyak not to be late after lunch break. OnJuly 28, Hornyak, who had been assigned anothermore menial task as a result of Respondent's searchof job assignments Hornyak could suitably perform,was given a written reprimand by Hyde, acknowl-edged by Hornyak, stating that his work was tooslow.On Friday, August 6, Hornyak solicitedanother employee, Duncan, to leave Respondent andgo with him to apply for a better Job at Palevsky's.Duncan declined and reported the incident tomanagement.On August 9, three managementofficials came to Hornyak's work station at quittingtime.One of the three, Schwartz, angrily toldHornyak that he did not mind Hornyak going toPalevsky's,butnot to send any of the otheremployees there, and that his check would be readyin 15 minutes. Hornyak collected his check and left.The Trial Examiner found that, notwithstandingHornyak's unsatisfactory work performance on hisfirst job assignment and the several jobs he heldthereafter, the written reprimands Hornyak received,and the soliciting of Duncan to join him in goingover to Palevsky's to apply for a job, Hornyak wouldhave been forgiven these transgressions were it notfor his indiscreet participation in union activity, e.g.,picketing, signing an authorization card, solicitingmemberships, and becoming a member of theorganizing committee. The Trial Examiner conclud- G & S METAL PRODUCTS COMPANY, INC.471ed that Hornyak's poor work performance was notintolerable until he became active in the Union.Finally, the Trial Examiner concluded that Respon-dent had a firm policy of ridding itself of all knownand active union adherents on the flimsiest ofpretexts.We disagree that Hornyak was dischargedfor pretextual reasons rather than for his poor workperformance as an employee.Although Hornyak participated in the strike onJune 3 by picketing, the record does not show thathis transfer from his glue line job to general utilityand maintenance work in the warehouse was in anyway caused by his activity on behalf of the Union. Infact, there is unrebutted testimony by Hyde thatHornyak was too slow for the packaging line and wastransferred to warehouse work; that Hornyak wasgiven the job of placing inserters in pans and was tooslow; and that Hornyak did not do a good job in thewarehouse. Also, as indicated by the record, most ofHornyak's union activity, e.g., signing of an authori-zation card, membership in the organizing commit-tee, and soliciting of memberships, occurred at thetime of the picketing. Although at the time ofHornyak's transfer from the glue line he was told bySupervisorsRoseman and Hyde that he would bereturned when work increased and he was later toldby the same supervisors that he would not bereinstated because he made too many mistakes, therecord does not support a finding that Hornyak'sunion activity and not his work was the real reasonHornyak was not reinstated to the glue line.The record is similarly lacking in evidence whichwould show that Hyde's reprimand of Hornyak forwashing up too early and Dowbroski's warning toHornyak not to be late after lunch break were in anymanner related to Hornyak's union activity.In addition, the record indicates that on July 18Hornyak was given a written reprimand by Hydebecause his work was very slow. On that same dateHornyak had been given thejob of inserting liners inpans. Hornyak acknowledged the reprimand whichindicated he was very slow and had completed only2,000 pans in 5 hours, The job involved the manualinsertion in pans which were already stacked upbesideHornyak.There is testimony that someindividuals could place 1,000 or more such inserts inthe pans during the period of an hour. Again, there isno substantial evidence in the record that the writtenreprimand given to Hornyak by Hyde was for otherthan its stated purpose.As to the Duncan incident, which the TrialExaminer found precipitated Hornyak's discharge,theTrialExaminer credited Duncan's testimonywhich contradicted Hornyak and which indicatedthatHornyak approached Duncan on Friday, Au-gust 9, told him of a better job at Palevsky's, andaskedDuncan to leave Respondent and go withHornyak to apply for the job. Duncan testifiedfurther that on the same day that he declinedHornyak's invitation, he reported the conversation toHyde, and he signed a written statement describingthe incident. The record supports a finding, which wemake, that Hornyak's invitation to Duncan to joinhim in applying for work elsewhere was, in Respon-dent's view, conduct which, in addition to Hornyak'sunsatisfactorywork performance, could not betolerated and that Hornyak's continued employmentwas not in the best interests of Respondent.Further evidence that Respondent's displeasurewithHornyak's conduct was unrelated to unionactivity is shown by Hornyak's own testimony that,on the Monday following the Duncan incident,President Schwartz approached Hornyak at his workstation and told him he was fired for solicitingDuncan to go with him to apply for work elsewhere.Hornyak stated that Schwartz was angry and washollering. Schwartz said, "I don't care if you go towork for Palevsky's, but don't tell anybody else to gothere." Hornyak also testified that Schwartz told him"your pay check will be ready in 15 minutes."Hornyak collected his check and left.As found above, the record evidence shows thatHornyak'swork performance was unsatisfactorybecause he was too slow and performed poorly in theseveral jobs to which he was transferred and assignedpursuant to Respondent's stated intent of attemptingto find jobs which were more suitable to his ability.In addition to the evidence of Hornyak's unsatisfac-torywork performance, there is evidence thatRespondent became very disenchanted with Horn-yak when he attempted to persuade one of itsemployees to join him in applying for work else-where, in view of President Schwartz' spontaneousanger as expressed and displayed to Hornyak uponSchwartz' learning of the Duncan incident.Finally, the timing of Hornyak's discharge, occur-ring as it did on August 9, 1971, was more than 2months after he had engaged in his union activities,which had all taken place on the date he engaged inpicketing on June 3, 1971. Clearly, such a lapse oftime between the date of the union activities and thealleged discriminatory discharge detracts from ratherthan supports a finding of unlawful discharge,particularly in light of the lack of evidence thatHornyak overtly engaged in union activity after June3and the existence of substantial evidence ofconduct by Hornyak occurring after June 3 andconstituting legitimate cause for discharge.Considering all the circumstances, including Horn-yak's unsatisfactory work performance, his attemptto persuade an employee to join him in applying forwork with another employer, and the remoteness of 472DECISIONSOF NATIONALLABOR RELATIONS BOARDHornyak's union activities from the date of hisdischarge, we conclude that the General Counsel hasnot sustained the requisite burden of proving thatHornyak was discharged in violation of Section8(a)(3) of the Act.AMENDED CONCLUSIONS OF LAWDelete from the Trial Examiner's Conclusion ofLaw 2 the name of Richard Hornyak and add thenameof Richard Hornyak to Conclusion of Law 4.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, G & S MetalProducts Company, Inc., Cleveland, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order, as modified herein:1.Delete from the Remedy recommended by theTrial Examiner the name of Richard Hornyak.2.Delete from paragraph 2(a) of the recommend-ed Order thename ofRichard Hornyak.3.Substitute the attached notice, which deletesthename of Richard Hornyak, for the TrialExaminer's notice.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,Allied IndustrialWorkers of America,AFL-CIO,and that said labor organization is not the exclusiverepresentative of all the employees,in the unit hereininvolved,within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.Juanita Smith, Mabel Head, Shirley Lowe, JohnW. Chase, and Bobbie Jean Chase reemploymentin their former jobs. If those jobs do not exist wewill offer them reemployment to a similar job andwe will pay each of them for any loss of pay hemay have suffered because they were fired forunion activity.We will pay them interest on saidmoney at 6 percent.All our employees are free to become or remainmembers of any labor organization or to refrain frombecoming or remaining members of any labororganization except to the extent that such member-ship in a labor organization may be required by aunion-securityclause in a collective-bargainingcontract lawful under Section 8(a)(3) of the LaborManagement Relations Act.G & S METALPRODUCTS COMPANY,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East NinthStreet,Cleveland, Ohio 44199, Telephone216-552-3715.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate any employee con-cerning theunion activity of any other employeeor ask any employee to inform us of the unionactivity of any employees. Union activity is anemployee's own business.WE WILL NOT terminate, lay off, or dischargeany employee because he has engaged in unionactivity.WE WILL offer Odessa Austin, Tina Scales,TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: This proceeding wasbrought before the National Labor Relations Board upon:1.Charges filed by International Union, Allied Indus-trialWorkers of America, AFL-CIO, herein the Union,against G & S Metal Products Company, Inc., herein theRespondent, in Cases 8-CA-6349, 6440-2, 6504, 6538,6572,and 6577 alleging Respondent violated Section8(a)(1) and (3) of the Act. Said charges were filed on April1,May 26, July 8, July 26, August 17, and August 19, 1971.2.Complaints issued by the General Counsel in saidcases and an order consolidating said cases for hearingdated October 14, 1971.3.A charge in Case 8-CA-6393 filed by John W. Chase G & S METAL PRODUCTS COMPANY, INC.against Respondent, alleging Respondent violated Section8(a)(1) and (3) of the Act, dated April 26, 1971.4.Complaint issued by the General Counsel in saidcase alleging Respondent violated Section 8(a)(1) and (3),dated June 10, 1971.5.Answers by Respondent in said cases denying thecommission of unfair labor practices.6.Petition in Case 8-RC-8239 filed by the Union May24, 1971.7.Report on Challenged Ballots and Order DirectingHearing on Challenged Ballots, dated September 23, 1971.8.Hearing held by me at Cleveland, Ohio, on Novem-ber 9 and 10, 1971.9.Briefs received from the General Counsel and fromcounsel for the Respondent (in Case 8-CA-6349) onDecember 30, 1971.1Upon the entire record in this case and from myobservation of the witnesses while testifying I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation having its principalplace of business at Cleveland, Ohio, where it is engaged inthemanufacture, sale and distribution of metal house-wares. Respondent ships goods valued in excess of $50,000annually to places outside the State of Ohio.Respondent is engaged in commerce within the meaningof the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labororganizationwithin themeaning ofthe Act.Laborers'InternationalUnion of North America, Local860,AFL-CIO, herein the Laborers, is a labororganiza-tion within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA.The FactsI.Case 8-CA-6349The complaint alleges that on or about March 22, 1971,2Respondent terminated the employment of Odessa Austinand on March 29 terminated the employment of TinaScales in violation of Section 8(a)(3) of the Act.The complaint further alleges that Respondent, throughitsagents, interrogated its employees concerning theirunion activity and requested an employee to engage insurveillance of union activity in violation of Section 8(a)(1)of the Act.OdessaAustin testified that she was employed byRespondent as a packer on its day shift from the Tuesdayfollowing Labor Day in 1970 until discharged on March1On January 4 the Trial Examiner received a letter from Counsel for theRespondent strongly objecting to the introduction, for the firsttime, of therace issueas a factor in the case by the General Counsel in his brief TheGeneral Counsel's argument based on this issue will be dealt with in thatpart of this decision entitled "The Race Issue " I am, however,receiving inevidence on my own motionthe letterof Respondent's counsel as TX Exh47322.On March 7 she contacted Booker Evans, representa-tiveof the Union, who brought her some authorizationcards which she took to the plant the next day, distributingthem among employees at her break time and lunch hour.She said she talked to 9 or 10 employees on this day. OnMarch 22 a person she identified only as a supervisornamed Neal3 came to her about 2:30 and told her she wasusing the bathroom too much. She testified she had onlybeen to the bathroom twice that day and knew of no rulelimiting visitations. At 3:30 Neal shifted her to another joband at 4:30 a supervisor named James Moseley gave her anenvelopewith two checks and told here "they" weredissatisfiedwith her work. She had received no previousreprimands or warnings about her work. On redirect shetestified that a union meeting had been scheduled forMarch 23 and that on March 22 she had spoken to severalemployees about it.Mary Hyde, Austin's chief supervisor, testified that atthe time of Austin's discharge she prepared a report of thereasons. Foremost was the fact that she could not make anaccurate count of the pans she packed. The cartonscontained either 12 or 24 pans. Austin was shipping outcartons with only 10 or 11 pans, resulting in complaintsfrom customers. On the day of discharge a complete orderhad to be "redone" because "there wasninepans, 10 pans,11pans in it, an order of over a thousand cartons." Thesecond charge related to her absences from her station,which Hyde stated lasted as long as 15 minutes andresulted in holding up the line. She also left her station togetwater and would bring back four or five cups. Hydecharacterized Austin's relations with her fellow employeesand her foreman as poor. Specific incidents were not setforth.On cross-examination Hyde testified that she had 37 girlsworking on the packing line but still knew who waspacking certain orders and that an order could be tracedback to the individual packer. She stated she had warnedAustin about her deficiencies in counting and her watercarrying about 3 weeks or a month before her dischargeand that Austin later received another warning from JamesMoseley, line supervisor.Recalled, Austin testified that three girls worked on eachcarton, one putting the glue on the pan, the second labelingand the third packing. It was the practice for the girls torotate this assignment, and as a result the blame formiscounting could not be fixed.Tina Scales, a sister of Odessa Austin, testified that shehad been employed by Respondent as a packer fromMarch 7 until March 29. During this brief period shereceived no reprimands or warnings. On a date she fixed asMarch 8 hersistercalled Evans who brought some cards"over" (presumably to Austin's house) and she and Austinsigned and were given cards for distribution. The next dayshe and Austin talked to about 15 employees.On March 29 at quitting time a fellow employee namedMabel Head told her James Moseley wanted to see her and1,not as factual evidence but merely for a complete record,since the issuewas raised by the General Counsel after the hearing closed and withoutnotice to Respondent its opposition should somewhere appear2Unless otherwise noted all dates refer to 19711LateridentifiedasNealBernstein,son ofMike Bernstein, nightforeman 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe gave her an envelope with two checks telling her, "shetold me to give you this." She was given no reason for herdischarge.MaryHyde testified that she fired Scales because it wasimpossible to train her and she prepared a report on herthe day of her discharge.4Hydealso testified that it wasshe and not Moseley who gave Scales her checks and thatshe told Scales at that time the reasons for her discharge.A prime witness for the General Counsel,Bobbie JeanChase,gave testimony which related to more than one ofthe complaints herein(she was the alleged discriminatee inCase 8-CA-6577)and some of it is confusing.Chase hadbeen employed in various capacities for approximately 4years prior to her discharge on August 18.Chase testified that she had been asked to informRespondent concerning any union activityby Hyde andMarvin Roseman,vice president,and had acted as aninformer for about 3 years. She testified thaton February22 she reported to Roseman that Odessa Austin wasengaging in union activity.Chase identified the union asthe IAW (she obviously meant the Allied IndustrialWorkers)and told Roseman she had been invited to aunion meeting at Austin's house on or about February 22.5Austin reported to Roseman because Hyde was not atwork on that day and when Hyde reported for work shereprimanded Chase for reporting to Roseman because hecould get the company in trouble. During this conversationwhich would,to be consistent with the record be on orabout March 23 and notFebruary 23, Hyde toldher thatAustin had a sister workingthere bythe name of Scalesand that she (Hyde)would have to get, rid of Scales.6Repudiating,at least in part,Bobbie Chase's testimony,Hyde stated that Chase never identified any employee asbeing a member of any union and was never requested byher to inform on any employee. She did not,howev9r, denyChase's testimony that she told Chase that Roseman wouldget the company into trouble after he learned from Chasethat Austin was a union member;nor did she deny tellingChase that she would have to get rid of Scales.Roseman was not interrogated concerning any conversa-tions between himself and Chase so that portion of hertestimony stands uncontradicted.ConclusionsI find that both Austin and Scales were discharged inviolation of Section 8(a)(3) of the Act.In doing so, I rely on the uncontradicted testimony thatAustin was the first to contact the Union and that she andScales received and distributed the first cards, most ofwhich were distributed in the plant during their breaks andtheir lunch hours. Apart from the fact that this plant hadbeen subject to prior organizational efforts,? I could notconceive that this new organizational thrust did not come4The report, however, was dated April 5 (Resp Exh 11) This statesthat her attitude was poor, she required constant supervision, her work wassloppy, and she was inattentive5These dates are obviously an error on the part of Chase since Austindid not contact the Union until March 8 and the meeting was to be held onMarch 236The March 23 date is also suspect but the substance of the conversationand the approximate date are more important than the precise date and theemployees were testifying to the best of their recollection as to events whichto the attention of management. I credit the testimony ofChase despite her confusion on dates (the fact that she wasa poor witness in this area does not make her an incrediblewitness) that she did inform Roseman that there was to bea meeting at Austin's house; also her testimony that Hydetold her Roseman might get the company in trouble- obvi-ously by engaging in unlawful antiunion activity-and thatHyde also told her she would have to get rid of Scales.Further reliance is placed on the reasons given herdischarge. Austin had been employed for 7 months withoutofficial complaint concerning her work. The allegation thatAustin could not count her pans correctly was not madeuntil the time of her discharge and was not offered inevidence. I would also reject this allegation on the groundthat,acceptingAustin's testimony (which I do), themiscounting of the pans could scarcely be attributed to oneemployee when three employees shifted the work amongthemselves. The two other objections, that she went to therestroom too often and spent too much time bringing waterto the other girls are totally uncorroborated by independ-ent testimony.8 I do not credit Hyde on her testimonyregarding Austin and I can only believe that the faultsascribed to her were the product of afterthought. Herdischarge coincided with the time fixed for the unionmeeting at her house and it could be expected to haveserious impact on organization.As to Scales, the case is closer, but I would find that herdischarge, which occurred during her probationary period,was motivated at least in part by the fact that she was thesister of Austin and therefore presumably active on behalfof the Union. (Her own testimony is that she was active.)Scales testified that she was never reprimanded for herwork and that she was discharged without warning, factswhich are not contradicted. The report which stated thereasons for her discharge was dated 7 days after thedischarge was effected. While Hyde testified that she didnot know that Scales was a sister of Austin I credit Chase'stestimony that Hyde told her she knew they were sistersand would have to get rid of her.Respecting the allegations of violation of Section8(a)(1),Ifind no evidence of unlawful interrogation of eitherAustin nor Scales. On the other hand, I credit Chase'stestimony that she was requested by Respondent to reporton any union activity which she observed. This request wasmade beyond the 10(b) period but her identification ofAustin to Roseman occurred within the period andconstituted a separate and independent violation.92.Case 8-CA-6393The complaint alleges that in December, 1970, Respon-dent threatened an employee with discharge if he engagedin union activity, in violation of Section 8(a)(1) of the Act,and that on February 12, Respondent discharged Johntook place 6 to 9 months prior to the hearing7C & S Metal Products Company, Inc,182 NLRB No 92.8Such generalities are suspect since they are seldom subject to eitherproof or disproof Nor can I see that she could fairly be criticized forcarrying water to the other girls rather than carrying her own cup alone. Atrip to the water cooler is a trip to the water cooler.9So also did her identification of her son John Chase as an instigator ofunion activity to Hyde, seeinfra G & S METAL PRODUCTS COMPANY, INC.475Chase because he engaged in union activity, in violation ofSection 8(a)(3) of the Act.Chase testified that he was employed by Respondent as ageneralmaintenance laborer from September 1970 untildischarged. His immediate foreman was Gene Dombroskiand above Dombroski was Mary Hyde. In October he wasreprimanded by Dombroski and Hyde for spending toomuch time in the restroom and told that he would be firedif he did not increase his production In November he wasthreatened with disciplinary action for absenteeism occa-sioned by his visiting the V.A. for dental treatment. On theother hand, he testified that he received compliments fromHarry Schwartz, president, Marvin Roseman, vice presi-dent, Dorbroski and Hyde, the last coming about 3 daysbefore his termination from Roseman. The complimentwas directed to the manner in which he was labelingcans.10 He also testified that when he quit in Decemberafter an argument with Dombroski, Dombroski asked himto return and he did.On Friday, February 12, he was given an envelopecontaining two checks by Dombroski and was told he wasno longer needed. He was given no other reasons.Dombroski did not testify during the hearing.Chase's union activity consisted of calling the Laborersduring the first week in February in an effort to initiateorganization among the employees. A call was made fromthe home of his mother, Bobbie Chase, who warned himthat he might be fired. He testified that he talked to severalemployees about forming a union but he never establisheddirect contact with the Laborers prior to his discharge.Inexplicably, he asked Mary Hyde how he should go aboutforming a union and she told him to talk to the employeesand then call the union, ask for cards and pass them out.Also inexplicably, Bobbie Chase testified that on or aboutFebruary 3 she told Mary Hyde that the union had startedup again, that she had nothing to do with it but that she(Hyde) knew that it was her son John that had started it.Mary Hyde denied that Bobbie Chase ever told her JohnChase had started the Union. She did not testify respectingthe alleged conversation with John Chase.On cross-examinationRespondent established thatChase had been absent during his 22 weeks of employmentfor 9 days with a shoulder injury, 5 days with influenza and2 days for dental treatment. Attendance records (Resp.Exh. 7) are inconclusive, but it appears that Chase hadonly one unexcused absence during 1971. No supervisortestified to the reasons for his discharge.Conclusions -While the employment period of John Chase was briefand his absences were frequent,ii his testimony that mostof these were excused for illness is not contradicted. On theother hand, there is the credited testimony of Bobbie Chasethat she told Hyde the Union was starting again and thatHyde knew it was her son, plus the uncontradictedtestimony of John Chase that he asked Hyde how to start aunion. He was discharged shortly after these conversationswithout notice and without being given any reasons. Thesefactsare, I believe, sufficient to sustain the GeneralCounsel's burden of proof and I find his discharge violatedSection 8(a)(3) of the Act.Ido not find any evidence to support the allegation thatRespondent threatened to discharge any employee forunion activity and this allegation will be dismissed. Thethreat to discharge John Chase if his production did notimprove was made sometime before his union activity tookplace and before there was any union organizationalactivity in the plant.3.Case 8-CA-6440-2The complaint alleges that on May 24 Respondentdischarged Marilyn McManus and on May 27 dischargedJuanita Smith and Mabel Head in violation of Section8(a)(3) and (1) of the Act. All three were employed in thepacking department at the time of discharge.MarilynMcManus Fuller testified that she was firstemployed by Respondent in February and worked on thenight shift. Shortly after her employment Mike Berstein"discharged" her and told her to get a physical checkup. Acouple of months later she called Berstein about her joband was told he was not hiring. She then called Hyde whotold her to report on May 5, on the day shift.Shortly after her reemployment she signed a union cardat the request of Virginia Small, another employee. Thecard was signed on her break time and this was the extentof her union activity.On the day of her discharge she was put on the line wfthanother girl and had difficulty operating her machine,which was new to her. At break time she changed machineswith the other girl who did such a good job Fuller couldnot keep up with her. Later Moseley and Hyde asked herwhat the trouble was and she was shortly called to theofficewhere she was given a pink slip by Hyde and abrown envelope containing her check.Juanita Smith testified that she had been employed byRespondent from the last week of June 1969, until May 27,1971. Sometime in 1970 she was given a copy of a manualof working rules but could not identify it as the same asRespondent's Exhibit 8.12 She did, however, testify that themanual she received contained a rule requiring anemployee to notify the company if he was absent for 3days.She was first informed of union activity by John Chaseand later signed a card with the Union (given her byAustin) became a member of the organizing committee,kept records and passed out cards.i3She was never warned or reprimanded for her work, but3 or 4 days before discharge she was told by RichardHornyak that she was "set up to be fired." Hornyak, alsoan alleged discriminatee, testified that at the time he10Not denied by Roseman11SeeResp Exh7, supra12Resp Exh 8 was its working rules Relevant to this proceeding wasthe followingABSENTEEISM POLICYSHOULD YOU BE ABSENT FOR 3 CONSECUTIVE DAYSWITHOUT NOTIFYING THE COMPANY, WE WILLCONSIDERTHAT YOU HAVE VOLUNTARILY QUIT AND YOUR SEPARA-TION WILL BE EFFECTEDONLY A VALID EXCUSE FORYOUR INACTION WILL PERM/TA REINSTATEMENT1ROthermembers of the organizing committee were Austin,Scales,Virginia Small, Jane Hager, ShirleyLowe,and Henry McKellip 476DECISIONSOF NATIONALLABOR RELATIONS BOARDwarned Smith he was her supervisor and was told byRichard Miller, another supervisor, to try to make her dosomething which would constitute cause for dischargebecause Hyde suspected her of being a leader in unionactivity and wanted to get nd of her. Miller did not testify.At 4:30 on May 27 Smith was told by Richard Millerthat she was wanted at the office. She went there andfound Hyde, Dombroski, Moseley and another employeenamed Mabel Head. Hyde told her and Head she had badnews and that the work was stacked up and thatRespondent had no use for them. They protested that newgirlswere still being hired and Head told Hyde that theywere fired because they were for the Union. Hyde then toldthem they were fired for their absenteeism and Smith askedto see Roseman. She told Roseman she had been absent foronly 4 or 5 times that year but admitted being absentduring 1970 due to her illness and illness in her family.Roseman told her she was discharged for her absenteeismduring 1970. The day of discharge was a Thursday, neithera payday nor a closing of a pay period.Mabel Head testified that she had been employed forover 2 years and that she never received any verbal orwritten warnings concerning either her work or attendance.In March she signed an authorization card for the Unionand became a member of the organizing committee. OnMay 27 she too was told by Miller that she was wanted inthe office and her testimony as to what took placecorroborates that of Smith to be the effect that they weretold the work was slow and then that they were dischargedfor absenteeism after they confronted Hyde with the factthat Respondent was still hiring. Head, like Smith, statedthat her absences had occurred in 1970 and not in 1971.Attendance records were not introduced as to either Smithor Head.ConclusionsUnless I am to infer that every employee who signed aunion card and was later discharged becameipso facto adiscriminatee, I cannot find the discharge of MarilynFuller discriminatory, for there is no supporting evidence.She had been employed only briefly on the night shiftwhen Bernstein told her to get a physical checkup. Whenshe was ready to return she worked on the day shift forHyde because there was no opening on the night shift and,on the basis of her own testimony, her performance waspoor. Her union activity was minimal (the signing of a cardon her break time) and could scarcely support, even in thecircumstances of this case, an inference of companyknowledge. Dismissal of the complaint with respect toFuller will be recommended.The finding with respect to Smith and Head is contrary.Both had been employed for approximately 2 years and ina plant where turnover was high (according to VicePresidentRoseman); this is not an insignificant factor.Both not only signed union authorization cards but eachwas a member of the Union's organizing committee and14These included the dates of her employment, the date of hertermination and the dates when she was out with her injury As to the dateshe signed her card, she "thought" it was before she hurt her ankle15While on sick leave she had received money from either theRespondent or its employees and a plant from Hydedistributed cards. At the time of their discharge and in thepresence of three supervisors they were told that work wasslow.Confronted with the fact Respondent was at thattime hiring new employees they were told by Roseman,whom they asked to see, that they were discharged for highabsenteeism. Confronted with the fact that in each instancetheir record for 1971 was good they were told that it wastheir 1970 records that prompted discharge.Comment on excuses so patently fictitious is unnecessaryand I find both were discharged in violation of Section8(a)(3). If the doctrine ofres ipsa loquiterwas applied tolabor law this case would fit it.4.Case 8-CA-6504The complaint alleges that Respondent terminated theemployment of Gail Smiley, Melissa Mack, Terry Caine,Mildred Steward, Aretha Allen, Celia Steplight, MarvelleJohnson, Lois Sears, and Betty Graves on May 24, 1971, inviolation of Section 8(a)(3) and (1) of the Act.Gail Smiley testified that she was employed on the nightshift for about 4 weeks. Her only union activity was thesigning of an authorization card and there is no evidencethatmanagement was aware of this activity. During thefirstweek of her employment (she did not fix the dates ofher employment) she injured her ankle and was later toldby MikeBernsteinthat she should see a doctor. She didand when she returned to work with a doctor's statementshe was told that she had been replaced. Respondent'scounsel attempted to establish her record for absenteeismduring the brief period of her employment by cross-examination but Smiley had an almost total failure ofrecollection as to dates.14 In any event the night shift waslaid off on May 28.Aretha Allen was employed as a packer on the day shiftfor a little more than a year. In April it was necessary forher to have an operation and she was given, according toher testimony, leave of absence commencing April 16 byMary Hyde.15 Her union activity consisted of signing anauthorization card and attending one union meeting (datesnot fixed). On June 1 I she voted in the Board election buther vote was challenged on the ground she was no longeran employee. On June 30 she received a doctor's certificatethat she was able to resume work (G.C. Exh. 2-b). She didnot return to work on June 30 because the plant was closedfor 2 weeks (the offices were open). On July 6 she talked toHyde on the telephone and was told she had no job.Hyde admitted Allen was given sick leave and testifiedthat she received a call from Allen on May 26 advising her(Hyde) that Allen would return on June 2.16 Hyde told herto bring a doctor's certificate with her when she returned.Hyde did not hear from her on June 2, 3, or 4 and appliedthe "3-day" rule, an assumption the employee had quit.Allen's attendance card was marked "quit 4/19/71." Thereport on her discharge is dated June 4 and states that shewas "released" for not reporting on June 2, 3, or 4. A16Allen's testimony on this point is obscureShe denies tellingHyde thatshe would report on June 2 but apparentlyhad a conversationwith Hyde onor about May 26 in which they agreedthat she would notreportback untilshe receivedclearancefrom her doctor G & S METAL PRODUCTS COMPANY, INC.477subsequent report by Hyde states that Hyde told her whenshe called on July 6 that she had been released on June 4.Cecila Steplight testified that she worked for theRespondent as a machine operator for over a year and thatshewas employed on the night shift when she wasterminated. Her sole union activity was the signing of anauthorization card which took place after her termination.In February she was pregnant, notified Mike Bernstein andwas granted leave of absence. She had not applied forreinstatement at the time of hearing. Her vote waschallenged at the election on the ground that she was nolonger employed.Bernstein testified that Steplight never told him she wastaking leave or that she was pregnant, and that he hadnever granted an employee matermty leave. Respondent'sattendance report on Steplight indicates she worked 4hours a day during March and April and was on leave ofabsence during May until the termination of the night shifton May 28.ConclusionsThe cases of Smiley, Allen, and Steplight will beconsidered separately since the circumstances varied.Smiley, as a member of the night shift, would have beenterminated on May 28 in any event. On her own testimonyshe was incapacitated with an injured ankle during the firstweek of employment and when she reported back for workin either April or May she was told she had been replaced.At this time her only union activity consisted in signing aunion card and she was not sure whether she had signedbefore or after her injury. Based on these meagre facts Ifind that the General Counsel has not sustained his burdenof proof as to discriminatory motive.The difficulty with Allen's case is that, as is true of manysmall and marginal businesses, the personnel records werekept in a haphazard fashion. Thus her attendance cardshowing she quit on April 19 is completely in error sinceHyde admitted Allen was excused on sick leave duringApril and May. I accept Allen's testimony that during herconversation with Hyde in late May she and Hyde agreedshewould not report until she received her doctor'scertificate,not received until June 30. I do not believe,since this was the condition of her reporting, that she toldHyde she would report on June 2. This, however, does notsolve the issue since it must be shown that Hyde's notationof her discharge for violation of the 3-day rule on June 4was not only an error but was an act motivated bydiscrimination.To establish discrimination it would benecessary to show that Respondent had reasonablegrounds for suspecting, if not knowing, of her unionactivity and such grounds do not exist. Whether Allensigned her union cards before or after her injury I cannotinfer that Respondent had knowledge of her action. Whilethe leading organizers in a small plant may well be knowntomanagement and proof of such knowledge may beinferred I cannot accept the theory, without some supportby extrinsic evidence, that an employer would know theidentity of each and every employee who engaged in nomore activity than the signing of a card and the cards herewere signed either at lunch, breaktime, or at home. It istrue that the Respondent, or so I have found, had aninformer in the plant but it does not follow that aninformer would be privy to such knowledge in detail. Infact the informer, Bobbie Chase, testified on behalf of theGeneral Counsel and her testimony was confined toinforming on her son and Odessa Austin. Respondent'spolicy with respect to Allen and its other employees withrespect to termination may not have been an enlightenedone but again we are dealing with a small businessemploying persons of little skills in the lower echelons ofthe labor market where enlightened policies in labor areseldom to be found.As to Steplight, there is no evidence of discrimination.She states that she went on pregnancy leave in Februaryand did not sign a card until after her termination on May28. She never applied for reinstatement.Itwillbe recommended that the complaint as toallegations of discrimination respecting Smiley, Allen, andSteplight be dismissed.Melissa Mack, Mildred Steward, Carrie Caine, NarvellaJohnson, Lois Sears, and Betty Graves were all employedon the night shift as press operators and all signedauthorization cards prior to the termination of the shift onMay 28.i7When the night shift reported to work on May 28 thefollowing notice (G.C. Exh. 2-a) was posted at thetimeclock:NIGHT SHIFTEMPLOYEE NOTICE! !DUE TO BUSINESS CONDITIONS BEYOND OURCONTROL,WE REGRET THAT WE MUSTCLOSE THE NIGHT SHIFT EFFECTIVE MAY, 28,1971.TONIGHT WILL BE THE LAST NIGHT OFWORK.The notice was signed by Marvin Roseman, vice president.The employees had received no prior warning but alltestified thatMike Bernstein told them they would beoffered reemployment if the night shift was reinstated or ifjobs became available on the day shift. The night shift wasreopened on or about September 20.Harry Schwartz, Respondent's president, testified thatconsideration had been given to the discontinuance of thenight shift as early as December, 1970. The immediateproblem was the high turnover rate among the employeesand the difficulty in obtaining competent supervisorypersonnel.The second difficulty was in obtaining rawmaterialssuch as aluminum, teflon and electrolytictinplate.Schwartz explained his difficulties and hisattempts to resolve them in some detail not much of whichwould be clear to one unfamiliar with the particularproblem. His problem was further complicated by the steelstrikewhich shut down his domestic source and the dockstrike which shut down foreign sources.Schwartz testified that his reasons for not recalling the'rThe testimony of the employees was that the signing of the cards wasthe extent of their union activity and, as to those who were interrogated onthis point, they testified that they signed the cards at home An exceptionwas Lois Sears, who received cards from Odessa Austin for distributionThere is no testimony that Sears or any of these employees signed a card inthe shop 478DECISIONSOF NATIONALLABOR RELATIONS BOARDnight shift employees when the shift was reinstated wasthat the attendance and turnover record were so poor thathe thought it advisable to start with a new crew.Interrogated on cross-examination as to advertisements foremployees in June, Schwartz' answer was that turnovermade the continual running of the ads a necessity.18Mike Bernstein testified that he was satisfied with theperformance of the night shift in May. He was notinterrogated as to attendance or turnover, although itmight reasonably be implied that he was not dissatisfied.He denied that he told the employees that they would bethe first to be recalled if night-shift operations wererenewed.ConclusionsI find no evidence that the layoff of the night shift wasdiscriminatory.While the General Counsel alleges that sixemployees-none of whom engaged in union activity apartfrom the signing of union cards-were laid off due to theirunion activity, the fact is that these six were among 24employees (one on leave) who were terminated when theshiftwas discontinued. It is true that the shutdown of ashift or a part of an operation may be found discriminatorywhen it has been established, among other things, that adisproportionate number of its employees were prounionand the employer had reason to suspect that fact. Here itwould appear that the union represented only 25 percent ofthe complement of the night shift.19 The tally of ballotsshows that of those voting in the election without challenge43 percent (30 out of 69) voted for the UnionAs to Schwartz' testimony, I have already commentedthat that portion which related to his difficulty in obtainingaccess to raw materials was confusing to one withoutknowledge of the business. This does not mean that it waseither evasive or untrue. Unfortunately, unless the GeneralCounsel makes a study in depth of the economics of everybusiness which pleads economic justification, which he hasneither the time nor the facilities to do, he is not in aposition to rebut such a defense on the economic issuealone. A Trial Examiner who does not have the benefit ofany preinvestigation is more at a loss to make appraisal.The defense, however, is not impregnable and may beovercome by evidence from which it may reasonably beconcluded that the true motive was discriminatory and theeconomic motive fictitious. Here there is no such evidence.Logic rejects an inference that the termination of shift of24 employees was motivated by the fact that six of themhad signed cards.Nor do I find any substance in the argument thatRespondent was required to recall the night shift inSeptember.Despite the fact that Bernstein may haveassured the employees they would receive preferentialtreatment, the notice of termination did not so state and18G C Exh 2-d, an advertisement placed in the "Neighborhood News"on June 3 asked only for packers10 It is reasonable to assume on the record of this case that had any othermembers of the night shift signed cards they would have been included inthe complaint The signing of a card and employment on the night shiftappears to have been the only requisite for inclusion The figures which Ihave used were those used by Bernstein, i e, the number of employeesthere is no evidence that Bernstein was authorized to speakformanagement on hiring policy.20 This case is simplyfurther evidence that small enterprises employing personsfor jobs which require little training or skill and payingminimal wages will suffer from high turnover, absenteeism,and poor personnel management.Itwillbe recommended that the complaint in Case8-CA-6504 be dismissed.5.Case 8-CA-6538The complaint herein alleges that Respondent, throughJohn Porchia, plant manager, in June 1971, interrogated anemployee regarding her union activity in violation ofSection 8(a)(1) of the Act.Itfurther alleges that on or about July 24, 1971,Respondent terminated the employment of Shirley Lowebecause she had joined, assisted, favored, or became amember of the Union in violation of Section 8(a)(3) and (1)of the Act.Lowe testified that she was employed by Respondentfrom May, 1969, until her termination on July 23, 1971. Atthe time of her termination she was employed as a punchpress operator. In April or May she signed an authoriza-tion card for the Union and became a member of theorganizing committee.When the employees went on strikeon June 3 she joined the picket line.Between the day of the strike and the day of the election(June 11) she was asked by John Porchia, plant manager,how she was going to vote in the election. He told her heknew she was for the Union but that he could talk to her.He also gave her a paper about another plant that hadcloseddown and told her (or them), "This is yourUnion." 21On July 15 she was suffering from a swollen hand andvisited her doctor, Jack Meltzer, who gave her a slip statingthat her hand was swollen and requesting Respondent togiveher another job if possible.22 On Friday, dateunspecified, she took the note to her foreman, BobStelarski, and went to work on the punch press. Mondayshe called in sick and on Tuesday she again reported andwas told that Roseman would want to see her at 4 p.m. Shemet in Respondent's office with Schwartz, Roseman andStelarski and after discussion of a transfer to another jobshe was told the only work they had for her was on thepress. She advised them she had performed all the otherjobs in the plant but received no offer. She was given anotice dated July 23 (Resp. Exh. 17) telling her that as aresult of Meltzer's letter she was terminated and given twochecks, one of which was marked "Final." The notice alsoadvised her that if she received a letter within 5 days fromDr.Meltzer stating she could work without limitation shewould be reinstated.Roseman testified that he prepared and deliveredworking on May 28. This would exclude both Smiley and Steplight20 It is truethat Bernsteinwas Schwartz' brother-in-law but the status ofbrothers-in-law has wide range21Porchia did not testify22G C Exh 2 The note is dated July I I so obviouslythere is furtherconfusion as to dates G & S METAL PRODUCTS COMPANY, INC.479Respondent's notice to Lowe and that Respondent neverreceived the letter requested from Meltzer.ConclusionsUnless the motive for the termination of Lowe wasdiscriminatory the treatment accorded Lowe by Respon-dent was little short of inhumane. Here, in a plant sufferingfrom turnover, was an employee with over 2 years ofservice who had worked in practically every department.Suffering from a swollen hand she went to her doctor whoadvised her that a change from her job as press operatorwas advisable to speed recovery. Returning with that noteshe was put back on the samejob by her foreman and after1day's work was forced to take sick leave. Returning againshe was again put back to work as a press operator andthat afternoon her request for a transfer was denied by thepresident of the company, the only explanation being thatthe Respondent needed press operators. She was given hertermination check and the notice referred to above.Respondent did not give her the option of extended sickleave-it gave her 5 days in which to provide a medicalstatement she could work without limitation. Her unionactivitywas manifest. Under all the circumstances it isperhaps charitable to ascribe a discriminatory motive toRespondent.IfindLowe was terminated in violation of Section8(a)(3) and (1) of the Act.As to the alleged unlawful interrogation of Lowe byPorchia I find it casual, trivial, and totally without impactupon her rights.23 The theory that every casual interroga-tion or even mention of a union by a supervisor in thepresence of an employee, regardless of their relations or thecircumstances, isper se aviolation of the Act is arrantnonsense and some day the General Counsel mayrecognize that fact.6.Case 8-CA-6572The complaint alleges that Richard Hornyak wasdischarged by Respondent on August 9, 1971, becauseRespondent believed he had joined, assisted, favored, orbecame a member of the Union.Hornyak testified that he was hired by Respondent asassistantmanager of the glue line. (Respondent's recordsindicate February 17.) He participated in the strike of June3 by picketing24 and between that date and the date of theelection he was transferred from his line job to generalutility and maintenance work in the warehouse. The reasongiven him was that business was slow. During hisemployment his supervisors were Mary Hyde and GeneDombroski. On the day of his transfer from the line he wastold by Roseman and Hyde that he would be returnedwhen work increased but about 1 month later he was toldby Roseman, Hyde and Dombroski that he would not bereinstatedbecause he had made too many mistakes.25During this period he received a minor reprimand orwarning from Hyde about washing up early, and was23The interrogation also took place after the picketing when Lowe'sidentity as union sympathizer had been clearly established24During the picketing he signed an authorization card and later becamea member of the organizing committee and solicited membershipswarned by Dombroski not to be late after lunch break andnot to be caught talking to anyone. On or about July 28 hewas given the job of inserting liners in pans and was alsotold to help another employee named James Benedictwhenever help was needed. On July 28 he was insertingliners and also helped Benedict. That day he was given awritten reprimand signed by Hyde and acknowledged byhim stating his work was very slow and that he had onlycompleted 2,000 pans in 5 hours. (Resp. Exh. 14.)The incident which precipitated his discharge involvedanother employee named Teddy Duncan. Hornyak testi-fied that on Friday, August 6, Duncan came to him andtold him he (Duncan) was dissatisfied with working forRespondent and asked Hornyak if he knew of any placethat was hiring. Hornyak told him he thought they were ata place called "Palevsky's". Hornyak gave him the nameand address., On the following Monday, August 9, HarrySchwartz, Hyde, and Dombroski came to him at quittingtime and Schwartz, whom he described as very angry, toldhim he did not mind if he went to Palevsky's but not tosend anyone else there. He was told his check would beready in 15 minutes, he collected it and left.As to this incident, Duncan, called by Respondent,testified that he was working in the stockroom about 10a.m. on Friday when Hornyak came to him and told himhe knew of a better job at Palevsky's and asked Duncan toleave and go with him and apply. Duncan told him he washappy where he was and neither one of them left. Duncanthen testified that on that same day he reported theconversation to Hyde and signed a written statementdescribing the incident. (Resp. Exh. 18.)Hyde testified that Hornyak was hired as setup man forthe packaging line and was responsible for getting themerchandise to packaging. Hyde said he was too slow forthis job and transferred to the warehouse for generalwarehousing work. On July 14 Hornyak was called to theoffice and told of his deficiencies on the line and told hehad been transferred to the warehouse26 because of thenumerous errors in his work, including wrong labeling andwrong counting. Hyde testified that while employed as aninserter Hornyak was too slow, that in a period of 5 hourshe had inserted only 2,000 liners whereas an average girlcould do 1,000 an hour.27 According to Hyde, Hornyakadmitted at the time of his transfer to the warehouse thathe was not doing a good job and she stated that he did notdo a good job in the warehouse. Hornyak was told at thetime of his discharge on August 9 that poor work was thereason for his discharge.Roseman, who had no direct contact with Hornyak inhis work, testified that he received reports that Hornyak'swas unsatisfactory. Roseman testified that he was firedimmediately after the "Duncan incident" because it wasthought he should not solicit another employee to leave hisemployment and because of his poor work record.ConclusionsThe case is difficult because the charges against Hornyak25The date of this warning was later fixed as July 14.26Resp Exh l5 is Hyde's summary of this meeting27This was not established to be a quota, it is supported only by Hyde'stestimonyHornyak, on recall, testified he thought the figure too high. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDare based, with exceptions, upon generalities. If Hornyak iscredited as to dates, then no fault was found with his workas a setup man on the line until he identified himself as anunion adherent by appearing on the picket line. He wasthen transferred to the warehouse to perform what Hydedescribed as menial tasks. The interview on July 14 wasprovoked, according to Hyde by Hornyak's inquiry as tothe expiration of his 90-day raise period. Respondent'sExhibit 14 indicates Hyde was considering giving himanother trial, but on reconsideration decided against itbecause he had performed poorly in the past. There isconflict in the testimony between Hornyak and Hyde as tothe reason Hornyak was transferred to the warehouse sinceHornyak stated he was told work was slow and Hydestated it was due to his poor work. Hyde testified that shehad to check on him in the warehouse and found he wasdoing a poor job there, but Dombroski, not Hyde, was incharge of the warehouse although Hyde apparently hadgeneral supervisory jurisdiction. Just why Hornyak wasthen transferred to inserting pans is not clear. Nor is itclear how long he worked at the job. The evidence wouldindicate that he worked only 1 day and his production wasunsatisfactory. No quotas or statistics were cited to proveHyde's contention that a girl could work 1,000 pans anhour nor was it explained how or why such an individualcount could or would be kept.Since the Duncan incident was alleged as the precipitat-ing but not the chief cause of Hornyak's discharge, and Icredit Duncan's testimony as to the facts, the defense mustrest on Hornyak's faulty performance on three differentjobs. That defense might be sufficient were it not for thecritical fact that no fault, except for minor reprimands, wasfound until after Hornyak_Joined the strike.Ihave already found that the chief organizer for theUnion was discharged under pretext when her activitybecame known and her sister a short time later. JohnChase was discharged shortly after his union activity wasmade known to Hyde for reasons I found discriminatory.In addition I have found that Juanita Smith, Mabel Head,and Shirley Lowe, all members of the Union's organizingcommittee, were discharged in violation of the Act. As tothose employees with respect to whom I have recommend-ed dismissal of the charges, their union activity wasminimal, it could not reasonably be inferred that it wasknown to Respondent, and, with respect to the night shift,economic justification was found. If my evaluation of theevidence and testimony is correct, then Respondent had a-firm policy of ridding itself of all known and active unionadherents on the flimsiest of pretexts.Balancing all of the above intangibles I find that theGeneral Counsel has sustained his burden of proof andthat Richard Hornyak was discharged in violation of theAct.7.Case 8-CA-6577The complaint alleges that in June, 1971, Respondentinterrogated an employee concerning her union activity inviolation of Section 8(a)(1) of the Act and that on or aboutAugust 18 Respondent terminated the employment ofBobbie Jean Chase because she had joined,assisted,favored, or become a member of the Union in violation ofSection 8(a)(3) of the Act.Bobbie Jean Chase testified that she had worked forRespondent for a little more than 4 years "altogether" as apunch press operator, packer, sampler, and displayer(packing cartons for display in stores). For about the last 3years she had acted as informer on union activity forRespondent at the request of Roseman and Hyde,supra.28InApril 1971, after having informed on her son andOdessa Austin she told Roseman she did not want tocontinue to act as an informer. Roseman's response wasthat he knew what fear was but that he would appreciate"if I had anything, to tell him," or to talk to Schwartz.On or about April 27 Chase signed an authorization cardand gave cards to two or three girls. She went out on thepicket line on June 3 and when she returned the next day(the strike lasted only I day) Hyde told her she wassurprised to see her out there.Chase also testified that she had borrowed some moneyfrom Harry Schwartz in January and that on the day afterthe picketing Schwartz "cussed her out" and told her to getback on the street with the man she was out there with andlet him pay her bills.Chase testified that prior to the picketing (dates notfixed) she was hospitalized for about I week and given lightwork when she returned. After the picketing she was givena job which, she stated, required her to do lifting workwhich was too strenuous in view of her back injury. OnAugust 17 she took a doctor's (Dr. R. O. Cooks) slip toHyde which requested that she be given light work. Shewas taken by Hyde to the front office where Schwartz toldher sampling was the lightest work they had and asked herto tear up the doctor's slip. When she refused she was toldshe had no job and the next day she was given notice of hertermination (G.C. Exh. 2-e).29 This letter read:Dear Mrs. Chase:Your employment has been terminated as of August18, 1971, by reason of the medical report delivered toMay Hyde and -shown to Harry Schwartz and Mr.Marvin Roseman on August 17, 1971, since there is noemployment in the capacity requested presently availa-ble.ConclusionsThe case of Chase closely parallels that of Shirley Lowe.Both had served Respondent for a long period of time andin various capacities. Both had apparently been in favorwith the Respondent until they appeared on the picket line.Both later suffered from injuries which required a transferto lighter work then they were then performing. Both weresummarily discharged when they presented medical re-quests for job transfers on the ground that no other jobs28 In addition to her testimony as previously set forth Chase testified thattold Hyde the union fellows were Pearl Johnson and Julie Booneeither at the end of February or early March 1971 she was asked by Mary29Both the note from Dr Cook and the letter of discharge were receivedHyde if she had heard anything about the Union and she told Hyde she hadas G C Exh 2-enotHyde then told her it was starting up again on the "press side" and she G & S METAL PRODUCTS COMPANY, INC.were available, although such transfers had been providedthem in the past. Neither was given the option of takingsick leave pending their recovery although in neither case isthere evidence that the recovery period would be ofsubstantial duration.In Chase's case there is the additional evidence thatHyde expressedamazementat her appearance on thepicket line and that Schwartz upbraided her for herparticipation. I doubt that further elaboration is required.I find that Respondent violated Section 8(a)(1) of the Actwhen Hyde asked Chase in March if she had heardanything about the Union. This was not a casual inquiry. Itwas an attempt to gain specific knowledge of union activityfrom an employee who was at that time acting as aninformer for the Respondent. In these circumstances itconstituted a direct invasion of the employees' rights asguaranteed by Section 7.Ialso find on the summary and chronology of the factsabove set forth that Chase was terminated in violation ofSection 8(a)(3) of the Act.8.The race issueRace was not alleged in the complaint nor litigated at thehearing as a ground of discrimination nor as evidence ofdiscrimination.Nevertheless, and for reasons which arehardly obscure, counsel for the General Counsel has seenfit to raise the racial issue in his brief to the Trial Examinerafter Respondent has been foreclosed of all opportunity todefend against it.Startingwith the last paragraph on page 10 andcontinuing on page I I of his brief counsel states:Two possible theories might explain the reason forRespondent's action in laying off the night shift. Nodoubt the night shift were either discriminatorily laidoff or discriminatorily refused reemployment becauseof their suspected Union sympathies. A high propor-tion of blacks were employed on the night shift. TheUnion's organizers, the Evans brothers were black. Alldiscriminatees who were employed on the night shiftwere black. All the Union's adherents discharged to thedate of layoff and prior to the election were black.3A widely held political belief among whites in thiscountry supports the theory that blacks tend to blockvote in favor of individuals of their own race. Thus theRespondent could easily identify Union supporters byutilizing racial criteria.Moreover, this theory explainsRespondent's opposition to the voting eligibility ofFuller,Allan, Steplight and Smiley, all blacks. BobbieChase, Lowe and Hornyak, the only white discnmina-tees, were terminated long after the election.43John Chase was white but was activeon behalf of Laborers 8604The Employer was perhaps fostering a divisive racialclimateprior to the election by discharging blacks and favoring whites JohnChase, though white, was discharged long before the Union'scampaign,began, andthus,ihis; discharge does not weaken thisargument.Ithink that Respondent is entitled to have the abovequoted language stricken from the brief but he has not so,30The Board has shown commendable zeal in reprimanding its triallexaminers for conduct which it characterizes as "injudicious," a phraseusually employed when the Board does not agree that language employedby an examiner is properly deferential to precedent481moved (see, however, TX Exh. 1). While the language andthe argument have been disregarded in reaching decision, Ido consider brief comment required so that it may not bethought that the Trial Examiner condones conduct on thepart of counsel for the General Counsel so highly unprofes-sional.Let it be clear that my complaint is twofold. First, Iregard thetimelinessof the raising of the issue-after closeof hearing and the taking of evidence-as a breach ofprofessional ethics. Second, I believe counsel for theGeneral Counsel has gone even further and has distortedthe facts, or at least their relevancy to his argument, in hisbrief.The timeliness of his action is a matter of record and notsubject to explanation or excuse. The Board may condoneit,but if so, the familiar charge of respondents that there isone rule for the General Counsel and another for opposingcounsel will find support more substantial than it has todate.30 The General Counsel could, of course, impose hisown standards of conduct upon his attorneys in which casean examiner would not be confronted with a situation suchas this. It is inconceivable that the office of the GeneralCounsel approved the tactics employed here but theresponsibility cannot be avaded.Turning to the substance of the General Counsel'sargument based on race, the record does not support twoof the statements he has made. There is nothing in therecord to show what proportion of blacks were employedon the night shift, and there is nothing in the record toshow that the night shift was discontinued because itsemployees were suspected of union activity. If the GeneralCounsel had such evidence then all the employees on theshift should have been included in the complaint and notjust six black employees.31 Isthe General Counsel himselfdiscriminating? The only tangible evidence I have foundwith respect to the night shift and the attitude of itsemployees toward the Union is that 25 percent werealleged to have been union card signers while the record ofthe plant, as evidenced by the vote, shows that 43 percentof the employees would designate the Union as theirbargaining agent. The union activity of the six employeesalleged to be discriminatees, as I have already found, wasboth minimal and covert.It is true that all the union adherents discharged prior tothe layoff were black. The statement is technically true butnevertheless misleading. John Chase, white, was dischargedalmost directly after his union activity, albeit on behalf ofanother union, became known. Austin and Scales, black,were discharged almost directly after their activity onbehalf of the Union became known. Only a desperatecounsel could assert racial discrimination on those facts. Itis true that Head and Smith, black, were discharged forreasons discriminatory within the meaning of the Act but,again,bothwere active in the Union's organizationalcampaign as committee members and solicitors. There is31Whilethere is noevidence to show whether any of the other 18members of the shift signed cards, one reasonableinferenceto be drawn isthat allemployeeson the shiftwho signedwere included in thecomplaintWhy would six be included and othersin the samegroup be excluded'' 482DECISIONSOF NATIONALLABOR RELATIONS BOARDno evidence to show that any white employee was equallyprominent with the possible exception of Lowe32 and thereis no evidence that she was identified as a union adherentuntil she joined the picket line. She was later discharged forher union activity on a patent pretext. I do not find thatdate of her unlawful discharge showed favoritism towardwhites.As to Hornyak and Chase, both were discharged afterthe election, but there is no evidence that either participat-ed in any union activity until the date of the strike or thatthey were adherents of the Union until that time.33 Chase,liketheother discriminatees,was terminated on theflimiest of pretexts and I do not accept the arguments thatshe was favored because she was not fired sooner. It mightbe pointed out to the General Counsel if the preelectiondischarges showed discrimination against blacks then thepostelection discharges showed an equal discriminationagainst whites. All three of the postelection discriminateeswere white.The block voting argument has been refuted so oftenthat,per se,itno longer has credibility. This "belief" hasbeen expressed with respect to all ethnic as well as racialgroups, including the Irish, the Polish, the Germans, theJewish, theMexican and, in Alaska, presumably theEskimo.Evidence that an employer has suspected aparticular ethnic group to be prounion and discriminatedagainst it accordingly must be more substantial than theipse dixitof the General Counsel.Ihave stated that the reasons for raising the issue arehardly obscure.34 Clearly it suggests to the Trial Examinerthat he is exposing himself to possible charges of racial biasand prejudice if his findings are against the GeneralCounsel. It is a ploy which, if not forthrightly condemnedby the Board, may be extended to attack every credibilityruling by a trial examiner where the conflict in testimony isbetween a black and a white witness. The fact that the issueis sensitive is the more reason for meeting it.9.Case 8-CA-8329On June 7, 1971 an election was held among theemployees of the Respondent in a unit described as:All production and maintenance employees, excludingalloffice clerical employees, professional employees,guards and supervisors as defined in the Act.The Tally of Ballots issued after the election showed that81 ballots were cast, of which 39 were cast against and 30for the Petitioner (the Union herein). There were 12challenged ballots, a number sufficient to effect the resultsof the election. The ballots of the following employees werechallenged on the ground that their names did not appearon the list of eligible voters:Juanita SmithMarilyn McManus FullerGail SmileyBettyGravesTina ScalesMelissaMackLois SearsMable HeadCelia SteplightMildred Steward32General Counsel states Lowe was white The Trial Examiner has noindependent recollection of her color33For obvious reasons no employee was discharged, according to therecord, between the strike, June 1, and the election of June I INarvehe JohnsonAretha AllenOn September 23, 1971, the Regional Director issued anorder directing hearing on challenged ballots and orderedthat the issues raised by the challenges to the ballots of theabove-named employees be resolved at a hearing before aTrial Examiner and that said hearing be consolidated withthe hearing in Cases 8-CA-6349, 6393, 6440-2, 6504, and6538.The consolidated hearing has been held. In accordancewith the findings herein, I find that Gail Smiley, Lois Sears,CeliaSteplight,Narvilie Johnson,MarilynMcManusFuller, Betty Graves, Melissa Mack, Mildred Steward, andAretha Allen were not employees of Respondent on thedate of the election and that the challenges to their ballotsshould be sustained. Since the ballots of the remainingchallenged voters, Juanita Smith, Tina Scales, and MableHead would not be sufficient to affect the results of theelection, the results of the election should therefore becertified.Itwill accordingly be recommended that this case besevered and referred to the Board.Upon the foregoing findings and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.By interrogating an employee concerning the unionactivity of other employees and asking her to inform it ofsuch activity Respondent violated Section 8(a)(1) of theAct.2.By terminating the employment of Odessa Austin,Tina Scales, Juanita Smith, Mable Head, Shirley Lowe,John W. Chase, Richard Hornyak, and Bobbie Jean Chasefor the purpose of discouraging membership in a labororganizationRespondent violated Section 8(a)(3) of theAct.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.4.Respondent, by terminating the employment ofMarilynMcManus Fuller, Gail Smiley, Carrie Cain,Mildred Steward, Aretha Allen, Celia Steplight, NarvilieJohnson, Lois Sears, Betty Graves, and Melissa Mack didnot violate Section 8(a)(3) or (1) of the Act.THE REMEDYHaving found the Respondent has engaged in and isengaging in certain unfair labor practices it will berecommended that it cease and desist from the same andtake certain affirmative action necessary to effectuate thepoliciesof the Act. Having found the Respondentterminated the employment of Odessa Austin, Tina Scales,Juanita Smith, Mabel Head, Shirley Lowe, John W. Chase,Richard Hornyak and Bobbie Jean Chase in violation ofSection 8(a)(3) of the Act it will be recommended thatRespondent offer them full and immediate reinstatement31Counsel for the General Counsel was sufficiently competent to knowthat his racialargumentis totallylacking in merit,whichmakes his conductthe more deplorable G & S METAL PRODUCTS COMPANY,INC.483to their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges and make themwhole for any loss of earnings or other monetary loss theymay have suffered by reason of the discriminationpracticed against them. Said losses shall be computed on aquarterly basiswith interest at 6 percent per annum.Upon the foregoing findings and conclusions of law andupon the entire record in this case, I recommend, pursuantto Section 10(c) of the Act, issuance of the following: 35ORDERRespondent, G & S Metal Products Company, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogatmg,any employee as to the union activity ofany other employee or asking her to inform Respondent ofsuch activity.(b)Terminating the employment of any employee orotherwise affecting the hire, tenure or condition ofemployment of any employee to discourage union activity.(c) In any other manner interfering with, restraining orcoercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following action necessary to effectuate thepolicies of the Act:(a)Offer Odessa Austin, Tina Scales, Juanita Smith,Mabel Head, Shirley Lowe, John W. Chase, RichardHornyak, and Bobbie Jean Chase full and immediatereinstatement to their formerjobs or, if such jobs no longerexist,to substantially equivalent positions, without preju-dice to the seniority and other rights and privileges andmake them and each of them whole for any loss of earningsor other monetary loss they may have suffered by reason ofthe discrimination practiced against them in the mannerset forth in The Remedy.(b)Notify any of the above-named employees, ifpresently serving in the Armed Forces of the United States,of his right to full and immediate reinstatement afterapplication in accordance with the Selective Service Act,after discharge.(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of the amount of backpaydue under the term of this recommended Order.(d)Post at its Cleveland, Ohio, plant copies of theattached noticemarked "Appendix." 36 Copies of saidnotice on forms furnished by the Regional Director forRegion 8, after being duly signed by Respondent, shall bepostedby it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.37IT IS FURTHER RECOMMENDED that Case 8-RC-8239 besevered and that the National Labor Relations Board shallcertify the results of the election in Case 8-RC-8239.IT IS FURTHER RECOMMENDED that the complaint, as toallegations not specifically found to be violations of theAct, shall be dismissed.35 In the event no exceptions are filed to this recommended Orderprovided by Sec. 102 46 of the Rules and Regulations of the National LaborRelationsBoard, the findings,conclusions, recommendations and therecommended Order herein, shall as provided in Sec 10(c) of the Act and inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections thereto shallbe deemed waived for all purposes36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "37 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 8, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "